Case 4:18-cv-11879-LVP-SDD ECF No. 52, PageID.1220 Filed 03/01/21 Page 1 of 21




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TAMIKA L. GAINES,

             Plaintiff,
                                                    Civil Case No. 18-11879
v.                                                  Honorable Linda V. Parker

FCA US LLC,

          Defendant.
________________________________/

                             OPINION AND ORDER

      This lawsuit arises from Plaintiff Tamika Gaines’ previous employment with

Defendant FCA US LLC. Following this Court’s March 30, 2020 decision

granting in part and denying in part FCA’s motion for summary judgment, the

following claims of Ms. Gaines remain pending for trial: (i) race and gender

discrimination in violation of 42 U.S.C. § 1981 and Michigan’s Elliott-Larsen

Civil Rights Act (“ELCRA”); (ii) harassment/hostile work environment based on

race in violation of § 1981 and the ELCRA; and, (iii) retaliation in violation of

§ 1981 and the ELCRA. The matter is presently before the Court on three motions

in limine filed by FCA. (ECF Nos. 35-37.) Ms. Gaines filed response briefs to

each motion (ECF Nos. 42-44), and FCA filed reply briefs (ECF Nos. 49-51).
Case 4:18-cv-11879-LVP-SDD ECF No. 52, PageID.1221 Filed 03/01/21 Page 2 of 21




                               I. Standards of Review

      District courts have broad discretion over matters involving the admissibility

of evidence at trial. United States v. Seago, 930 F.2d 482, 494 (6th Cir. 1991).

“Although the Federal Rules of Evidence do not explicitly authorize in limine

rulings, the practice has developed pursuant to the district court’s inherent

authority to manage the course of trials.” Luce v. United States, 469 U.S. 38, 41 n.

4 (1984). “A ruling on a motion is no more than a preliminary, or advisory opinion

that falls entirely within the discretion of the district court.” United States v.

Yannott, 42 F.3d 999, 1007 (6th Cir. 1994). A court may therefore alter its ruling

during trial. Luce, 469 U.S. at 41-42. Motions in limine may promote

“evenhanded and expeditious management of trials by eliminating evidence that is

clearly inadmissible for any purpose.” Indiana Ins. v. Gen. Elec. Co., 326 F. Supp.

2d 844, 846 (N.D. Ohio 2004) (citing Jonasson v. Lutheran Child & Family Servs.,

115 F.3d 436, 440 (7th Cir. 1997)).

      “Irrelevant evidence is not admissible.” Fed. R. Evid. 402. “The rules

regarding relevancy, however, are quite liberal[.]” Robinson v. Runyon, 149 F.3d

507, 512 (6th Cir. 1998). Under the Federal Rules of Evidence, “[e]vidence is

relevant . . . if it has any tendency to make a fact more or less probable than it

would be without the evidence; and . . . the fact is of consequence in determining

the action.” Fed. R. Evid. 401 (emphasis added). The court is not “permitted to

                                            2
Case 4:18-cv-11879-LVP-SDD ECF No. 52, PageID.1222 Filed 03/01/21 Page 3 of 21




consider the weight or sufficiency of the evidence in determining relevancy and

‘even if [it] believes the evidence is insufficient to prove the ultimate point for

which it is offered, it may not exclude the evidence if it has even the slightest

probative worth.’” Robinson, 149 F.3d at 512 (quoting Douglass v. Eaton Corp.,

956 F.2d 1339, 1344 (6th Cir. 1992)).

      Relevant evidence may be excluded, however, “if its probative value is

substantially outweighed by a danger of unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Fed. R. Evid. 403. Evidence is inadmissible “if there is a

danger of unfair prejudice, not mere prejudice.” Robinson, 149 F.3d at 514-15

(emphasis in original) (citing Fed. R. Evid. 403). “‘Virtually all evidence is

prejudicial or it isn’t material.’” Id. at 515 (quoting Koloda v. Gen. Motors Parts

Div., Gen. Motors Corp., 716 F.2d 373, 378 (6th Cir. 1983)) (additional citation

omitted).

      That evidence in a case involving racial animus may be racially

inflammatory “is clearly [an] insufficient [reason] to exclude [it] under Rule 403.”

Robinson, 149 F.3d at 515. This is because “the racially inflammatory nature of

the evidence … is precisely why it is probative ….” Id. “[I]n nearly every

discrimination case there are often instances of extremely offensive remarks,

caricatures, and jokes. These shocking messages, offensive though they may be to

                                           3
Case 4:18-cv-11879-LVP-SDD ECF No. 52, PageID.1223 Filed 03/01/21 Page 4 of 21




the court and to the jury, comprise the signature element of a discrimination case.”

Id.

                 II. “Omnibus Motion in Limine” (ECF No. 35)

                                     A. Noose

      FCA seeks to preclude Ms. Gaines from introducing evidence of a

hangman’s noose found in March 2019 at its Sterling Heights Assembly Plant

(“SHAP”), where Ms. Gaines had been employed until her termination on March

14, 2018. FCA argues that this evidence is not relevant, as it had nothing to do

with Ms. Gaines’ employment or discharge, and that its introduction will confuse

and inflame the jury. Ms. Gaines contends that this evidence is relevant to her

claims, as it is probative of the work environment and culture at SHAP and reflects

the failure of FCA to control racism within the plant despite its purported anti-

discrimination policies and procedures.

      In Robinson, the Sixth Circuit upheld the district court’s decision to exclude

a photograph of a hangman’s noose that a white employee had drawn and

displayed to an African American employee approximately a year after the

plaintiff’s termination. 149 F.3d at 511, 514. The African American employee

complained to her supervisor and would have testified that the supervisor did not

discipline the employee who drew the picture and said only that “he was just a

‘frustrated Boy Scout who liked to tie knots.’” Id. at 511. The Sixth Circuit

                                          4
Case 4:18-cv-11879-LVP-SDD ECF No. 52, PageID.1224 Filed 03/01/21 Page 5 of 21




concluded that the incident “had a tenuous connection to the factual allegations of

th[e] case” because it happened a year before the plaintiff’s termination and had

“no direct connection to any of the supervisors involved in the decision to

terminate[.]” Id. at 514.

      The plaintiff in Robinson did not assert a hostile work environment claim,

however. See id. at 510-11. Ms. Gaines maintains that the public display of the

noose “is both relevant and probative of the work environment and culture at

SHAP.” (ECF No. 42 at Pg ID 1067.) The Court agrees.1 As courts have

explained, a noose “is pregnant with historical and cultural meaning[,]” Curry v.

SBC Commc’ns, Inc., 669 F. Supp. 2d 805, 834 (E.D. Mich. 2009), and “‘is a

symbol not just of racial discrimination or of disapproval, but of terror,’” Id.

(quoting Tademy v. Union Pac. Corp., 520 F.3d 1149, 1150 (10th Cir. 2008))

(additional citations omitted). The repugnant nature of this symbol is what renders

it relevant to a hostile work environment claim and is why, as explained in

Robinson, it is not prohibited under Federal Rule of Evidence 403 despite its

racially inflammatory and prejudicial nature. 149 F.3d at 515.



1
  The noose may be even more relevant if it was displayed and ignored by FCA
supervisors or human resources officials or if those supervisors or officials failed
to respond promptly or discipline the responsible employee(s). See Robinson, 149
F.3d at 512-13 (“Evidence of a racially hostile atmosphere that was condoned by
the supervisors in [the facility where worked] clearly is relevant … because it
illustrates the attitudes of those supervisors.”).
                                            5
Case 4:18-cv-11879-LVP-SDD ECF No. 52, PageID.1225 Filed 03/01/21 Page 6 of 21




      As there is no evidence before the Court to suggest that the atmosphere

within SHAP changed dramatically between Plaintiff’s termination and the

displaying of the noose,2 the incident is not rendered irrelevant by the fact that it

occurred a year after Plaintiff’s termination. It has some probative value and may

render Plaintiff’s description of the racial hostility to which she was directly

exposed more believable. FCA certainly can point out the span of time between

Plaintiff’s employment and the incident to undermine how much weight the jury

should give it and to argue that it could not have contributed to the hostile work

environment to which Plaintiff was exposed.3 See Robinson, 149 F.3d at 515

(quoting Doe v. Claiborne Cnty., Tenn., 103 F.3d 495, 515 (6th Cir. 1996)) (“This

court has expressly noted that even in cases of shaky evidence, ‘vigorous cross-


2
  FCA notes Ms. Shelton’s deposition testimony “that the Maintenance Department
had ‘changed a lot’ after she left[.]” (ECF No. 50 at Pg ID 1156 (quoting ECF No.
29-8 at Pg ID 761).) This is the exchange surrounding Ms. Shelton’s statement:
              Q: All right. Were you ever aware of any racial – racist
              comments by members of the department?
              …
              A: Towards me?
              Q: Toward you or just in general.
              A: I have not witnessed it. Like I said, it was some – the
              department did change a lot after I left because, even Kendall
              Koch, who was also at the body shop working with me, was I
              GA when I worked there. No problem with Kendall, George,
              Nick. Like I said, there’s the other guys on the other shift, but
              my communication with them was very limited.
(ECF No. 29-8 at Pg ID 760-61.) It is unclear what Ms. Shelton meant when she
stated that the department changed. She was not asked to elaborate.
3
  The Court can provide a jury instruction, as well.
                                           6
Case 4:18-cv-11879-LVP-SDD ECF No. 52, PageID.1226 Filed 03/01/21 Page 7 of 21




examination, presentation of contrary evidence, and careful instruction on the

burden of proof are the traditional and appropriate means of attacking’ such

evidence, not exclusion.”).

                      B. Co-Worker’s Purported Statements

        FCA next seeks to preclude Ms. Gaines from testifying about what FCA

supervisor, Tom Schef, purportedly told her concerning Maintenance Department

Manager Ron McNeil’s bias toward African American women.

        As described in the Court’s summary judgment decision, Mr. McNeill was

on vacation when SHAP’s acting plant manager hired Ms. Gaines as a Professional

Maintenance Specialist (“PMS”) in SHAP’s Maintenance Department. (ECF No.

33 at Pg ID 939.) During her tenure, Ms. Gaines was the only African American

and female among the Maintenance Supervisors and PMS’s in the department.

(Id.) When Mr. McNeill returned from vacation, he walked through the office

greeting Ms. Gaines’ co-workers and, when he reached Ms. Gaines, said: “Where

the hell did you come from?” (Id. at Pg ID at 941.) When Ms. Gaines shared Mr.

McNeill’s comments with Mr. Schef, Mr. Schef advised Ms. Gaines that Mr.

McNeill does not really like black women and feels they do not belong in the

Maintenance Department. (ECF No. 29-3 at Pg ID 560; ECF No. 29-4 at Pg ID

616.)




                                         7
Case 4:18-cv-11879-LVP-SDD ECF No. 52, PageID.1227 Filed 03/01/21 Page 8 of 21




      FCA argues that Mr. Schef’s statements constitute inadmissible hearsay, are

irrelevant, and likely to confuse and mislead the jury. According to FCA, Ms.

Gaines “has ‘other means’ of proving what Mr. McNeill thinks”—that is, she can

ask him at trial. (ECF No. 35 at Pg ID 989.) Citing Carter v. University of Toledo,

349 F.3d 269 (6th Cir. 2003), Ms. Gaines responds that Mr. Schef’s statements are

not hearsay pursuant to Federal Rule of Evidence 801(d)(2)(D) because they do not

attribute a statement to Mr. McNeill but reflect only Mr. Schef’s opinion of Mr.

McNeill’s biases based on Mr. Schef’s experiences working with him.

      Rule 801(d)(2)(D) provides, in relevant part, that a “statement is not hearsay

if … [t]he statement is offered against a party and is … a statement by the party’s

agent or servant concerning a matter within the scope of the agency or

employment, made during the existence of the relationship.” Fed. R. Evid.

801(d)(2)(D). In Carter, the Sixth Circuit found the rule applicable to comments

by the University of Toledo’s Vice Provost concerning the racial animus of the

Interim Dean of the University’s College of Education, where the plaintiff had

been employed. 349 F.3d at 271, 276. The Vice Provost told the plaintiff that the

Interim Dean “is trying to whitewash the college of education” and “was trying to

get rid of the black professors ….” Id. at 272. The Vice Provost also said, “they’re

a bunch of racists over there.” Id. Finding that the statements were made by the

Vice Provost in the course of his employment—as he was tasked with ensuring that

                                         8
Case 4:18-cv-11879-LVP-SDD ECF No. 52, PageID.1228 Filed 03/01/21 Page 9 of 21




the university’s deans complied with affirmative action requirements when hiring

faculty—the Sixth Circuit concluded that they were admissible as circumstantial

evidence of discrimination even though the Vice Provost was not involved in the

decision-making process regarding the plaintiff’s employment. Id. at 275-76.

      If Rule 801(d)(2)(D) is inapplicable to Mr. Schef’s statements to Plaintiff,

the statements would constitute hearsay if Ms. Gaines attempts to present them

through her own trial testimony. They are out-of-court statements by Mr. Schef

and are being offered to prove the truth of the matter asserted—that Mr. McNeill is

biased against African American women. The statements may constitute Mr.

Schef’s opinion about Mr. McNeill, but they remain statements by Mr. Schef. The

question thus becomes whether Mr. Schef’s statements concerned a matter within

the scope of his agency or employment, made during the existence of that

relationship. See Fed. R. Evid. 801(d)(2)(D). Unlike the Vice Provost in Carter,

nothing in the records suggests that Mr. Schef was a decision-maker with respect

to FCA’s personnel decisions or policies or that he had the ability to influence a

personnel decision with respect to Ms. Gaines. Nor does the record suggest that

Mr. Schef’s comments were otherwise within the scope of his employment.

      Plaintiff has listed Mr. Schef as a potential trial witness, however. (ECF No.

30 at Pg ID 908.) Hearsay would not be a concern if Mr. Schef repeated his

statements during the trial. Nevertheless, Mr. Schef is precluded from offering his

                                          9
Case 4:18-cv-11879-LVP-SDD ECF No. 52, PageID.1229 Filed 03/01/21 Page 10 of 21




 opinion concerning Mr. McNeill’s purported racial or gender biases unless Mr.

 Schef can ground his opinion on observation or other first-hand personal

 experience. See Fed. R. Evid. 602; Gordon v. Louisville/Jefferson Cnty. Metro

 Gov’t, 486 F. App’x 534, 540 (6th Cir. 2012) (quoting Visser v. Packer Eng’g

 Assoc., Inc., 924 F.2d 655, 659 (7th Cir. 1991)) (“[I]nferences and opinions must

 be grounded in observation or other first-hand personal experience. They must not

 be flights or fancy, speculations, hunches, intuitions, or rumors about matters

 remote from that experience.”); see also Bohannon v. Pegelow, 652 F.2d 729 (7th

 Cir. 1981) (upholding the district court’s decision to admit a witness’s lay opinion

 testimony that the plaintiff’s arrest was motivated by racial prejudice where the

 witness was present at the time of the arrest and the opinion was based on personal

 knowledge and rational perceptions).

       In short, Ms. Gaines may not testify to what Mr. Schef said concerning Mr.

 McNeill’s animus toward African American women. Mr. Schef may provide his

 opinions at trial, however, provided they are grounded in observation or other first-

 hand experience. Contrary to FCA’s assertion, such evidence may be the only

 means to reveal Mr. McNeill’s alleged biases, as “[r]arely will there be direct

 evidence from the lips of the defendant proclaiming his or her racial animus.”

 Robinson, 149 F.3d at 513 (citing Kline v. Tenn. Valley Authority, 128 F.3d 337,

 348 (6th Cir. 1997)).

                                          10
Case 4:18-cv-11879-LVP-SDD ECF No. 52, PageID.1230 Filed 03/01/21 Page 11 of 21




                                C. Other Hearsay Statements

       FCA seeks to preclude Ms. Gaines from presenting (i) statements by

 unnamed employees in response to her “reply all” email; (ii) warnings about Mr.

 McNeill from unnamed employees; (iii) Tyleta Jones’ statements about why she

 left SHAP; and, (iv) Angela Wilson’s letter. Ms. Gaines indicates that she does not

 intend to offer Ms. Jones’ statements or Ms. Wilson’s letter unless they are called

 as trial witnesses. In that case, the Court does not believe there will be a hearsay

 problem and therefore declines to rule them inadmissible at this time.4 The Court

 also declines to rule on the statements of unnamed employees at this time as the

 purpose of their admission—and thus whether they constitute hearsay and are

 relevant—is not yet clear.

                                   D. Plaintiff’s Religion

       FCA argues that evidence concerning Plaintiff’s religion is inadmissible

 pursuant to Federal Rule of Evidence 610, which provides: “Evidence of a

 witness’s religious beliefs or opinions is not admissible to attack or support the

 witness’s credibility.” Therefore, neither party may offer evidence of a witness’s

 religion to show that the person is or is not truthful. However, as there may be




 4
  As there is no indication as to how Ms. Gaines might attempt to introduce Ms.
 Wilson’s letter during her testimony, the Court reserves ruling on its admissibility
 until that use is attempted and its purpose is clear.
                                           11
Case 4:18-cv-11879-LVP-SDD ECF No. 52, PageID.1231 Filed 03/01/21 Page 12 of 21




 other purposes for which a witness’s religion is offered, which are not now

 presented to the Court, it will reserve ruling on the matter until trial.

                             E. Plaintiff’s Unemployment Claim

       The Michigan Employment Security Act, Mich. Comp. Laws § 421.11,

 prohibits the use of information and determinations elicited during the course of an

 unemployment proceeding before the Michigan Unemployment Insurance Agency

 in a subsequent civil proceeding unless the MUIA is a party to or complainant in

 the action. Id. § 421.11(b)(1)(iii); see also Storey v. Meijer, Inc., 429 N.W.2d 169,

 173 (Mich. 1988). Based on this provision, FCA seeks to prohibit Ms. Gaines

 from introducing evidence related to her unemployment benefits. Ms. Gaines

 acknowledges the statute’s prohibitions but argues that she can present evidence

 that she applied for and received unemployment benefits. Ms. Gaines maintains

 that such evidence is relevant and admissible, for example to counter any argument

 by FCA that she did not mitigate her damages. The Court does not interpret the

 statute as precluding such evidence provided it is relevant to a matter at issue and

 Ms. Gaines does not offer evidence that she was awarded benefits or the amount

 awarded.

                               F. Defendant’s Wealth and Size

       FCA seeks to preclude Ms. Gaines from introducing any evidence

 concerning its wealth or size, arguing that such evidence is not relevant and is

                                            12
Case 4:18-cv-11879-LVP-SDD ECF No. 52, PageID.1232 Filed 03/01/21 Page 13 of 21




 unfairly prejudicial. Quoting Clark v. Chrysler Corporation, 436 F.3d 594, 604

 (6th Cir. 2006), FCA maintains that the admission of such evidence “is improper

 and unconstitutional because [it] ‘has no connection to the actual harm’ allegedly

 suffered by [Ms. Gaines].” (ECF No. 49 at Pg ID 1132.)

       Ms. Gaines may be entitled to punitive damages if she prevails in this case.

 See 42 U.S.C. § 1981a(b). The financial resources of a defendant may be

 considered in fixing the amount of such damages. Rodgers v. Fisher Body Div.,

 Gen. Motors Corp., 739 F.2d 1102, 1109 (6th Cir. 1984); Pacific Mut. Life Ins. Co.

 v. Haslip, 499 U.S. 1, 21 (1991) (approving instructions that permitted the jury to

 consider, among other factors, “the financial position of the defendant” when

 assessing punitive damages); TXO Prod. Corp. v. Alliance Res. Corp., 509 U.S.

 443, 462 n.28 (1993) (rejecting the defendant’s contention that the jury

 impermissibly considered its “impressive net worth,” noting that it was “well-

 settled law” to allow consideration of this factor.). Accordingly, the Court rejects

 FCA’s attempt to preclude Ms. Gaines from introducing this evidence at trial.

             G. Evidence or References Concerning the Number of Attorneys
                    Representing FCA or the Law Firm’s Size

       FCA argues that evidence concerning the number of lawyers or law firms

 representing FCA or the size of those law firms is irrelevant, immaterial, and

 prejudicial. Thus, FCA seeks to preclude Ms. Gaines and her counsel from

 presenting such evidence. Ms. Gaines responds that such information will
                                          13
Case 4:18-cv-11879-LVP-SDD ECF No. 52, PageID.1233 Filed 03/01/21 Page 14 of 21




 necessarily be disclosed during jury selection when introducing counsel.

 Introducing the attorneys appearing at trial and identifying them and their

 respective law firms by name, however, does not necessarily require the disclosure

 of the names of every attorney working on the case on behalf of a party.5 Nor does

 it require the disclosure of information concerning the size of the respective law

 firms. There is no relevance to this information. It is excluded.

                     H. Questions Inquiring Whether a Witness Was Lying

          FCA wants to preclude Ms. Gaines’ counsel from asking a witness to opine

 on the truthfulness of another witness’s testimony. Ms. Gaines’ attorneys indicate

 that they have no intention of asking such questions. The Court, therefore, finds no

 need to address the matter. To the extent counsel finds a reason to ask such a

 question as the trial testimony develops, the Court will address the matter then.

                   III.   Motion in Limine to Exclude Evidence Related to
                            Time-Barred Conduct (ECF No. 36)

          Relying on a 180-day limitation period in Ms. Gaines’ employment contract

 (see ECF No. 25-3 at Pg ID 233), FCA seeks to preclude Ms. Gaines from

 introducing evidence related to allegations of discriminatory conduct before




 5
     FCA does not seem to oppose such introductions, nor could it reasonably do so.
                                          14
Case 4:18-cv-11879-LVP-SDD ECF No. 52, PageID.1234 Filed 03/01/21 Page 15 of 21




 December 15, 2017. In light of Logan v. MGM Grand Detroit Casino, 939 F.3d

 824, 829 (6th Cir. 2019), this contractual limitation period is unenforceable.

       Moreover, the Court denies FCA’s motion for additional reasons. First, Ms.

 Gaines is pursuing a hostile work environment claim. Hostile work environment

 claims “involve[ ] repeated conduct” where “[t]he ‘unlawful employment practice’

 … cannot be said to occur on any particular day. It occurs over a series of days or

 perhaps years ….” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 115

 (2002). The plaintiff must demonstrate that “the workplace is permeated with

 discriminatory intimidation, ridicule, and insult that is sufficiently severe and

 pervasive to alter the conditions of the victim’s employment and create an abusive

 working environment.” Id. at 116 (citations and quotation marks omitted).

 “Provided that an act contributing to the claim occurs within the filing period, the

 entire time period of the hostile environment may be considered … for the

 purposes of determining liability.” Id. at 117; see Waldo v. Consumers Energy

 Co., 726 F.3d 802, 816 (6th Cir. 2013); Jordan v. City of Cleveland, 464 F.3d 584,

 596-97 n.17 (6th Cir. 2006).

       Second, while Ms. Gaines may base her discrimination and retaliation

 claims only on discrete acts occurring within the applicable limitations period, she

 may present time-barred evidence to prove pretext or to establish discriminatory

 motive. Cantrell v. Knoxville Cmty. Dev. Corp., 60 F.3d 1177, 1181 (6th Cir.

                                           15
Case 4:18-cv-11879-LVP-SDD ECF No. 52, PageID.1235 Filed 03/01/21 Page 16 of 21




 1995) (citing cases and “agree[ing] with those circuits following United Air Lines

 v. Evans, 431 U.S. 553, 558 … (1977), that have held that even time-barred acts

 are admissible as relevant background evidence in a proceeding in which the status

 of a current practice is at issue.”); see also Clack v. Rock-Tenn Co., 304 F. App’x

 399, 403 (6th Cir. 2008) (“Here, Clack is not attempting to recover based on

 Murphy’s past statements but, as explicitly allowed by Morgan, is simply using

 them as background evidence to prove pretext.”); Gibson v. Shelly Co., 314 F.

 App’x 760, 767 (6th Cir. 2008) (holding that the plaintiff could use time-barred

 evidence to support his discrimination and retaliation claims). This is precisely

 what the Court was conveying in its summary judgment decision (ECF No. 33 at

 Pg ID 938)—which FCA quotes in its motion in limine—when concluding that

 conduct occurring before the relevant statutory period may be considered as

 “background evidence” even if it cannot be the basis for Ms. Gaines’

 discrimination claim.

       The Court does not find the incidents described by Ms. Gaines to be

 sufficiently distant or distinct to render them inadmissible. Notably, Ms. Gaines

 was employed at SHAP for only 18 months. Therefore, this case is quite unlike

 Ejikeme v. Violet, 307 F. App’x 944 (6th Cir. 2009), where the court precluded

 evidence of incidents that had occurred almost ten years earlier, id. at 949 n.1, and

 Barrett v. Whirlpool Corporation, 704 F. Supp. 2d 746 (M.D. Tenn. 2010), where

                                          16
Case 4:18-cv-11879-LVP-SDD ECF No. 52, PageID.1236 Filed 03/01/21 Page 17 of 21




 almost three years passed between the barred conduct and the incidents that formed

 the basis of the plaintiff’s claims, id. at 755. Further, Ms. Gaines describes

 conduct similar in character (for example, ostracism) and by the same supervisor

 and co-workers.

       Nor is there an “intervening action” by FCA that renders certain conduct

 inadmissible. In Morgan, the Supreme Court provided the following illustration to

 explain when incidents may not constitute one unlawful employment practice:

              [I]f an act on day 401 had no relation to the acts between days
              1-100, or for some other reason, such as certain intervening
              action by the employer, was no longer part of the same hostile
              environment claim, then the employee cannot recover for the
              previous acts, at least not by reference to the day 401 act.

 536 U.S. at 118. The Supreme Court did not identify what type of conduct

 constitutes an “intervening action.” In Watson v. Blue Circle, Inc., 324 F.3d 1252

 (11th Cir. 2003), cited by FCA, the court found that prompt action by the employer

 to effectively resolve harassment by a specific individual constituted “intervening

 action” which rendered previous conduct by that individual no longer part of the

 same hostile work environment claim. Id. at 1258-59. But here, viewing the

 evidence in the light most favorable to Ms. Gaines, a reasonable jury could find

 that FCA did not effectively respond to the alleged mistreatment of Ms. Gaines. A

 jury also could find that the same type of harassment continued regardless of

 anything FCA may have done.

                                           17
Case 4:18-cv-11879-LVP-SDD ECF No. 52, PageID.1237 Filed 03/01/21 Page 18 of 21




       For these reasons, the Court declines to exclude evidence of conduct

 preceding the relevant limitations period. An instruction can prevent the jury from

 being confused or prejudiced by the introduction of this evidence.

                  IV. Evidence Related to Danita Shelton (ECF No. 37)

       FCA seeks to preclude Ms. Gaines from introducing evidence related to

 Danita Shelton, an African American woman who worked in the Maintenance

 Department at SHAP but left a few months before Ms. Gaines’ arrival. This

 evidence consists of Ms. Shelton’s testimony concerning: (i) Mr. McNeill’s alleged

 statements in January 2016, made during a discussion about delivering bottled

 water to the citizens of Flint during the water crisis there (see ECF No. 33 at Pg ID

 940 (citing ECF No. 29-8 at Pg ID 739-42)); and, (ii) a statement by co-worker

 Dan Kowalski that white men are “an endangered species,” (see ECF No. 29-8 at

 Pg ID 761). It also consists of evidence concerning FCA’s investigation into Ms.

 Shelton’s complaints about these comments. FCA contends that because the

 statements were neither directed at Plaintiff nor made in her presence, predated her

 arrival by eight months, and were unknown to her, they are irrelevant and unduly

 prejudicial.

       In Spring v. Mendelsohn, 552 U.S. 379 (2008), the Supreme Court instructed

 that there is no per se rule requiring the exclusion of, or mandating the inclusion

 of, evidence of allegedly discriminatory acts that are not part of the actions

                                           18
Case 4:18-cv-11879-LVP-SDD ECF No. 52, PageID.1238 Filed 03/01/21 Page 19 of 21




 complained of by the plaintiff. Id. at 380. The relevance of such “other acts”

 evidence “depends on many factors, including how closely related the evidence is

 to the plaintiff’s circumstances and theory of the case.” Id. at 388. The Sixth

 Circuit has advised that the admissibility of such evidence should be determined on

 a case-by-case basis. Griffin v. Finkbeiner, 689 F.3d 584, 598 (6th Cir. 2012).

       The Sixth Circuit has identified several relevant factors for deciding whether

 “other acts” should be admitted or excluded:

              (1) whether the evidence is logically or reasonably tied to the
              decision made with respect to the plaintiff; (2) whether the
              same “bad actors” were involved in the “other” conduct and in
              the challenged conduct; (3) whether the other acts and the
              challenged conduct were in close temporal and geographic
              proximity; (4) whether decision makers within the organization
              knew of the decisions of others; (5) whether the other affected
              employees and the plaintiff were similarly situated; and (6) the
              nature of the employees’ allegations

 Schrack v. RNL Carriers, Inc., 565 F. App’x 441, 445 (6th Cir. 2014) (citing

 Griffin, 689 F.3d at 599). Consideration of these factors leads the Court to

 conclude that the “other acts” evidence related to Ms. Shelton is admissible.

       Ms. Shelton and Ms. Gaines are both African American women, and each

 was the sole African American woman working in SHAP’s Maintenance

 Department during their respective tenures. Both worked under the supervision of

 Maintenance Manager Ron McNeill and with many of the same white, male co-

 workers. When Mr. McNeill returned from vacation and discovered Ms. Gaines

                                          19
Case 4:18-cv-11879-LVP-SDD ECF No. 52, PageID.1239 Filed 03/01/21 Page 20 of 21




 working in his department, his first words to her were: “Where the hell did you

 come from?” (ECF No. 29-3 at Pg ID 523.) When Ms. Gaines asked her co-

 workers to explain the comment, she was told by Maintenance Supervisor Bob

 Lentz: “We already got rid of one of you.” (Id. at Pg ID 523-24.) It is not difficult

 to conclude that Mr. Lentz was referring to Ms. Shelton and, therefore, that there

 was hostility toward African American women in the department.

       The “other acts” arose in the department and involved Mr. McNeill and Mr.

 Kowalski—individuals who Ms. Gaines claims made discriminatory remarks and

 contributed to the racially hostile work environment. The Court has found a

 genuine issue of material fact as to whether Mr. McNeill took action intending to

 cause Ms. Gaines’ termination. The events involving Ms. Shelton are sufficiently

 close in time to those that form Ms. Gaines’ claims to be relevant. While Mr.

 McNeill’s and Mr. Kowalski’s comments may not have been directed at Ms.

 Shelton personally, as FCA argues, they do reflect the same type of racist and

 sexist animus that Ms. Gaines claims were directed at her.6 The evidence is

 relevant to Mr. McNeill’s and Mr. Kowalski’s animus and motive.



 6
  To argue that Mr. McNeill’s statements are irrelevant to Ms. Gaines’ claims of
 racial harassment and discrimination, FCA repeats its conclusion after
 “investigating” Ms. Shelton’s complaints—that is, that his “alleged comments
 related to socioeconomic status as much as race, and therefore the comments say
 little about his reasons for making them ….” (ECF No. 50 at Pg ID 1157; ECF No.
 29-8 at Pg ID 744, 745.) The Court believes that a jury might disagree and
                                          20
Case 4:18-cv-11879-LVP-SDD ECF No. 52, PageID.1240 Filed 03/01/21 Page 21 of 21




       Moreover, viewed in a light most favorable to Ms. Gaines, she was aware of

 Ms. Shelton’s experiences at SHAP as the two women discussed it. (See ECF No.

 25-2 at Pg ID 146; ECF No. 29-8 at Pg ID 759-60.) It was against this backdrop

 that Ms. Gaines viewed the actions and comments directed at her, which she

 believes constituted racial harassment.

       For the reasons discussed in Reynolds, while this “other acts” evidence is

 undoubtedly prejudicial, it is not unfairly so.

       In short, the Court denies FCA’s motion to preclude Ms. Gaines from

 introducing evidence related to Ms. Shelton.

                                    V. Conclusion

       For the reasons set forth above, the Court is granting in part and denying

 in part FCA’s Omnibus Motion in Limine (ECF No. 35) and denying FCA’s

 remaining motions in limine (ECF Nos. 36 & 37.)

       IT IS SO ORDERED.

                                                   s/ Linda V. Parker
                                                   LINDA V. PARKER
                                                   U.S. DISTRICT JUDGE

  Dated: March 1, 2021




 conclude that Mr. McNeill’s comments were profoundly racially offensive and that
 FCA failed to respond appropriately.
                                      21
